Action for damages for unauthorized use of plaintiff’s musical compositions. Order denying defendant-appellant’s motion for judgment dismissing the complaint unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within twenty days after service of order upon payment of a full bill of costs of the action to date, including the costs above awarded. (See Cohan v. Robbins Music Corp., 244 App. Div. 697.) Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.